DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
As of the Office Action dated August 25, 2020 claims 1-3 and 6-20 were pending.   Claims 11-20 were withdrawn due to restriction requirement.  Claims 1-3 and 6-10 stood rejected.  No claims have been amended.  No claims have been cancelled or added.  As the restriction requirement is still currently in place claims 1-3 and 6-10 are presented for examination on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lists the status as “currently amended” and Applicant indicates in remarks that the claim has been amended but Examiner is unable to locate any amendment that has been made to claim 1 as there are no underlines, strikethroughs or double brackets that would be indicative of an amendment.  A read of both the current claims and the claims presented on November 25, 2020 in the last response also did not reveal any actual amendment in the claims that have been presented in this response.  Examiner has to conclude that either the status identifier is incorrect or the .
Appropriate correction is required.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-3 and 6-10 has been fully considered but is not persuasive.  Examiner reviewed Applicant’s written disclosure and can find no teaching of the controlling of what Applicant refers to in remarks as “controlling the incrementing and decrementing of registers on a blockchain due to the computational costs associated with the incrementing and decrementing of registers stored in a blockchain database” (argument at page 9) present at the time of filing and nowhere does there appear to be any indication in the written disclosure that the inventors were concerned with controlling computational costs, a term that does not even appear in the actual disclosure.  Therefore this argument is not persuasive.  With regard the nature of the transaction confirmation receipt (argument at page 10) whether the receipt is indicative that it is verifying a party to the transaction or that the transaction occurred it would still be viewed as part of the abstract idea itself and in Prong Two of Step 2A only additional elements can be considered as something that can form a practical application, not portions of the abstract idea itself.  Therefore this argument is unpersuasive.  Similarly unpersuasive is the argument that the claims are like Example 40 from the 2019 PEG as the “incrementing and decrementing” of registers is simply part of a financial transaction i.e. an abstract idea and not anything that can be viewed as an element 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a system and is therefore directed towards one of the four categories of statutory subject matter and as such meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  Claim 1 recites as follows:
1. (Currently Amended) A computer-implemented system for resource transfer comprising:
a computing device comprising a processor, a memory, and a network interface, that receives with the network interface an instruction to transfer a first quantity of a first resource type from a first resource pool to a second resource pool wherein the first resource pool comprises a first register on a blockchain ledger and the second resource pool comprises a second register on the blockchain ledger, and wherein the blockchain ledger is distributed across a plurality of computing devices and is reconciled in a collaborative manner among the plurality of computing devices,
receives with the network interface an instruction to place a hold on a second quantity of the first resource type in the first resource pool,
receives with the network interface an authorization to place the hold on the second quantity of the first resource type in the first resource pool, the authorization comprising a message signed with a cryptographic private key corresponding to a cryptographic public key of the first resource pool,
responsive to receiving the authorization places the hold on the second quantity of the first resource type in the first resource pool responsive to receiving the authorization to create a held second quantity of the first resource type,
prevents the held second quantity of the first resource type from being transferred from the first resource pool until the hold is released,
receives with the network interface a message from a second computing device that fulfills a condition of the hold wherein the second computing device comprises a second processor, second memory, and second network interface and wherein the message comprises a transfer confirmation receipt indicating that a third register that is in a third resource pool on the second computing device and is associated with a second resource type was decremented by a third quantity, and a fourth register that is in a fourth resource pool on the second computing device and is associated with second resource type was incremented by the third quantity wherein the second resource pool and the third resource pool track resources controlled by a first party,
verifies the transfer confirmation receipt using a cryptographic public key of the second computing device to determine that the transfer confirmation receipt comprises a cryptographic signature created with a cryptographic private key of the second computing device,
receives with the network interface an instruction to execute the transfer of the first quantity of the first resource type from the first resource pool to the second resource pool, and responsive to receiving the message that fulfills the condition on the hold, verifying the transfer confirmation receipt successfully, and receiving the instruction to execute the transfer of the first quantity of the first resource type from the first resource pool to the second resource pool,
releases the hold on the held second quantity of the first resource type, decrements the first register that is in the first resource pool and is associated with the first resource type by the first quantity using the message signed with the cryptographic private key corresponding to a cryptographic public key of the first resource pool, and increments the second register that is in the second resource pool and is associated with the first resource type by the first quantity; and
the second computing device comprising the second processor, the second memory, and the second network interface that decrements by the third quantity the third register that is in the third resource pool on the second computing device and is associated with the second resource type, increments by the fourth quantity the fourth register that is in the fourth resource pool on the second computing device and is associated with second resource type, the third register and the fourth register on a ledger that is not in the blockchain ledger, cryptographically signs the message comprising the transfer confirmation receipt with a private key of the second computing device, and transmits with the second network interface to the first computing device the message comprising the transfer confirmation receipt in response to the decrementing of the third register by the third quantity and the incrementing of the fourth register by the fourth quantity.
Examiner has italicized the abstract idea and placed the elements in the claim in bold type.
The claim is then analyzed under Prong One, Step 2A of the 2019 PEG in order to evaluate whether the claim recites a judicial exception.  The claim recites operations of a first intermediary (resource manager) receiving a request to transfer a resource, receive an instruction to place a hold, receive an authorization to place the hold signed with a private key, placing the hold, preventing the resource from being transferred until the hold is released, receiving a message from a second intermediary (another resource manager) that fulfills a condition of the hold that includes a transfer confirmation receipt indicative that accounting steps have been performed, verifying the receipt using a public key, receiving an instruction to execute transfer and releasing the hold and performing the accounting steps of the books of the first intermediary by decrementing and incrementing registers (ledger entries).  The claim also recites that the second intermediary correspondingly maintains its own set of books with registers that get incremented and decremented as transaction events occur and uses cryptography to produce the transaction confirmation receipt by signing a message with the private key of the second intermediary. The claim falls within certain groupings of abstract ideas involving the organization of human activity involving commercial interactions.  The inclusion of the cryptography is another abstract idea as it is being performed at a generally high level and furthermore can be viewed as another operation within the 
The claim is then analyzed under Prong Two of Step 2A in order to determine whether the claim recites additional elements that integrate the exception into a practical application of the abstract idea.  The claim recites two generic placeholder terms as performing the operation “computing device” and “second computing device”, both of which comprise a processor, memory and network interface which operate as the intermediaries between the parties transferring resources.  No technological improvement is being made to either computing device nor does the claim apply the judicial exception in any meaningful way beyond simply linking the claim to a particular technological environment in which the computer is simply being used as a tool to perform the abstract idea.  While the claim recites cryptographic operations the operations are being performed at a generally high level and only serve to allow the verification of the authenticity of the receipts and even if the cryptographic operations were considered as additional elements they do not place a meaningful limit on the claim such that they would integrate the abstract idea into a practical application.  The cryptographic operations can be viewed as being part of the abstract idea itself as verification of another party in a commercial transaction only serves to mitigate the risk that someone might be impersonating one of the intermediaries including one of the 
Dependent claims 2-3 and 6-10 merely extend the abstract idea of claim 1 by reciting use of receipts, use of cryptography, performance of ledger accounting and describing the nature of the resource and only add additional layers of abstraction to the abstract idea of claim 1.  No additional elements are introduced in claims 2-3 and 6-10 other than a trusted system in claim 3 that is only directed towards extra-solution activity and therefore under Prongs One and Two of Step 2A do not form a practical application sufficient to confer eligibility to any of claims 2-3 and 6-10
The analysis then moves to Step 2B of the 2019 PEG.  The claim recites a first computing device and a second computing device and elements that involve the receiving of data including transfer request, implementing hold instructions, releasing the hold and performing the transfer including ledger accounting.  No technological improvement is being made to the recited first computing device or the second computing device and the terms merely reflect the application of technology to a particular environment as the computing devices merely serve as placeholders for the BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of a first intermediary (resource manager) receiving a request to transfer a resource, receive an instruction to place a hold, receive an authorization to place the hold signed with a private key, placing the hold, preventing the resource from being transferred until the hold is released, receiving a message from a second intermediary (another resource manager) that fulfills a condition of the hold that includes a transfer confirmation receipt indicative that accounting steps have been performed, verifying the receipt using a public key, receiving an instruction to execute transfer and releasing the DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 176-180 describe only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) and Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1-3 and 6-10 are held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685